 

FILED

UNITED STATES DISTRICT COURT MAR -9 2020

FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy

Courts for the District of Columbia

ORAL GEORGE THOMPSON, )
Plaintiff,
Vv. ) Civil Action No. 1:20-cv-00255 (UNA)
MIREILLE DELBECQ, et al.,
Defendants.
MEMORANDUM OPINION

 

This matter is before the court on its initial review of plaintiff's pro se complaint and
application for leave to proceed in forma pauperis. The court will grant the in forma pauperis
application and dismiss the case.

Plaintiff, who was tried criminally in this court and convicted on March 31, 2017, see
United States v. Gonzalez Bencomo, et al., No. 12-cr-00266 (D.D.C. filed Dec. 12, 2012), sues
Yahoo!, Incorporated and a Yahoo employee, Mireille Delbecq. As part of the criminal
investigation against him, a search warrant was issued to Yahoo in 2011. Additionally, during his
criminal prosecution, Ms. Delbecq was called to testify, and during the course of her testimony,
plaintiff alleges that she falsified and manipulated contents from various email accounts. He
alleges that, as a result, he suffered constitutional violations and the resulting conviction. He brings
his claims pursuant to 42 U.S.C. §§ 1983, 1985, the Federal Tort Claims Act (28 U.S.C. Pt. VI Ch.
171, et seq.) (“FTCA”), and 18 U.S.C. §§ 2707, 2516. He seeks monetary damages.

Plaintiff's constitutional claims for monetary damages fail. First, actions under §§ 1983
and 1985 are generally only available against state actors. See Brentwood Acad. v. Tenn. Secondary

Sch. Athletic Ass'n, 531 U.S. 288, 296 (2001); Woytowicz v. George Washington University, 327
1

 
 

F. Supp. 3d 105, 120 (D.D.C. 2018). Here, plaintiff has not even alleged that defendants are state
actors. To the extent that plaintiff intended to bring his claims pursuant to Bivens v. Six Unknown
Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), Bivens’ limited holding does
not confer a right of action for damages against private entities. Correctional Services Corp. v.
Malesko, 534 U.S. 61, 66 (D.D.C. 2001).

Even if plaintiff could bring these constitutional claims, Heck v. Humphrey, 512 U.S. 477
(1994), is applicable. In Heck, the Supreme Court held that one who has been convicted of a crime
may not ordinarily recover damages pursuant to 42 U.S.C. § 1983 for “harm caused by actions
whose unlawfulness would render [his] conviction or sentence invalid.” Jd. at 486. The only
qualification to this otherwise broad prohibition is if a plaintiff can “prove that the conviction or
sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a
state tribunal authorized to make such determination, or called into question by a federal court's
issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Id. at 486-87. The parameters of Heck
have been expanded to reach Bivens claims, see Williams v. Hill, 74 F.3d 1339, 1340-41 (D.C.
Cir. 1996) (per curiam) and plaintiff cannot recover damages for the actions of those who allegedly
brought about his conviction, see id. at 1341.

Additionally, absolute immunity exists for witnesses and protects them from suits bringing
civil damages, rendering them immune from liability in cases involving constitutional claims. See
Briscoe v. LaHue, 460 U.S. 325 (1983); Briggs v. Goodwin, 712 F.2d 1444 (D.C. Cir. 1983), cert.
denied, 464 U.S. 1040 (1983).

Plaintiff's claims under the FTCA also fail. While the intended torts are unclear, more

pressing is that the FTCA authorizes certain civil actions against the United States and its agencies,
 

see 28 U.S.C.A. § 1346. Plaintiff has sued a private company and an individual, not the United
States or one of its agencies.

Finally, plaintiff seeks damages pursuant to 18 U.S.C. § 2707 and § 2516. Section 2707(c)
provides a private right of action for damages arising out of violations of the Stored
Communications Act, id. at § 2701. Plaintiff also cites to 28 U.S.C. § 2516, which authorizes
interception of wire, oral, or electronic communications. The intended allegations under this
section are unclear, see Fed. R. P. 8(a), but the court notes that a private right of action exists under
18 U.S.C. § 2520. Regardless, under both 18 U.S.C. §§ 2707 and 2520, good faith reliance on a
court warrant or order, a grand jury subpoena, a legislative authorization, or a statutory
authorization, is considered a complete defense, see 18 U.S.C. §§ 2707(e), 2520(d), and a civil
action under either section may not be commenced later than two years after the date upon which
the plaintiff first discovered or had a reasonable opportunity to discover the violation, id. at §§
2707(f), 2520(e). Plaintiff's own allegations clearly indicate that he became aware of these
violations, at the very latest, during Ms. Delbecq’s testimony, which took place in March 2017.
Therefore, plaintiffs claims are time-barred.

For the reasons outlined above, the complaint and this case will be case will be dismissed.

A separate order accompanies this memorandum opinion.

    

tates District Judge

Date: 4 ( LP
